Case: 2:14-cr-00127-ALM-KAJ Doc #: 1700 Filed: 02/08/21 Page: 1 of 12 PAGEID #: 19874




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

  CHRISTOPHER A. HARRIS,
                                                CASE NO. 2:20-CV-5902
          Petitioner,                           CRIM. NO. 2:14-CR-127(5)
                                                CHIEF JUDGE ALGENON L. MARBLEY
          v.                                    Magistrate Judge Kimberly A. Jolson

  UNITED STATES OF AMERICA

          Respondent.

                              REPORT AND RECOMMENDATION

          Petitioner, a federal prisoner, brings this Motion to Vacate under 28 U.S.C. § 2255. This

  matter is before the Court on to its own motion to consider the sufficiency of the petition pursuant

  to Rule 4(b) of the Rules Governing Section 2255 Proceedings. For the reasons that follow, it is

  RECOMMENDED that this action be dismissed pursuant to Rule 4.

     I.        BACKGROUND

     The United States Court of Appeals for the Sixth Circuit summarized the facts and procedural

  history of the case as follows:

          The Short North Posse gang—and its two subsidiaries, the Homicide Squad and
          Cut Throat Committee—wreaked havoc for the better part of a decade in the Short
          North neighborhood of Columbus, Ohio. To support its drug enterprise, the Short
          North Posse conducted brutal home-invasion style robberies and planned and
          executed the murder of rivals, high-value targets, and cooperating witnesses. After
          a two-month-long jury trial, four of the five appellants—Robert Ledbetter, Deounte
          Ussury, Rashad Liston, and Christopher Harris—were convicted of RICO
          conspiracy for their membership in the Short North Posse enterprise. All five,
          including Clifford Robinson, were convicted of various murders in aid of
          racketeering and other similar crimes. On appeal, defendants collectively raise
          more than fifteen claims, only two of which have merit. Ussury’s conviction for the
          murder of Dante Hill in aid of racketeering must be vacated because there is
          insufficient evidence that Ussury acted with the necessary statutory purpose, and
          Harris’s and Robinson’s convictions for murder by firearm during a crime of
          violence must be vacated in light of United States v. Davis, No. 18-431, ––– U.S. –
Case: 2:14-cr-00127-ALM-KAJ Doc #: 1700 Filed: 02/08/21 Page: 2 of 12 PAGEID #: 19875




        –––, ––––, 139 S. Ct. 2319, ––– L.Ed.2d ––––, 2019 WL 2570623 at *13 (June 24,
        2019).

        I.

        In 2014, a federal grand jury returned an indictment against seventeen defendants,
        including the five here. The overriding count alleged a RICO conspiracy from 2004
        to 2014, in which the Short North Posse enterprise and its associates committed
        overt racketeering acts ranging from murder and robbery to drug distribution and
        witness tampering. The indictment alleged more than ten counts of murder in aid
        of racketeering. More indictments followed and eventually thirteen defendants
        pleaded guilty, one was convicted after a solo trial, and the five defendants here
        were tried together before a jury.

        At trial the Government put on more than one hundred witnesses, several of whom
        were former Short North Posse members. The evidence showed that the Short North
        Posse, which identified itself as a local affiliate of the national Crips gang, was
        engaged in buying, selling, and distributing cocaine and marijuana. The gang
        protected its business and supplemented its income through robberies, often armed
        and regularly of the brutal home-invasion variety. The Short North Posse
        maintained its clout through violence and intimidation against those who meddled
        in its business or harmed or disrespected its members.

        Apparently, Ledbetter was the de facto leader of the gang, and under his
        management the gang formed two sub-groups, known as the “Cut Throat
        Committee” and “Homicide Squad,” specializing in murders and robberies of rival
        gang members, competing drug dealers, and other deep-pocket targets. Ledbetter
        often orchestrated these jobs, and any gang members and outside associates who
        participated would typically be paid or split the spoils. Former Short North Posse
        members identified Ledbetter, Liston, Harris, and Ussury as members or associates
        of the Homicide Squad.

        At trial, the jury heard evidence about eight charged murders. . . . Those murders
        include the revenge killing of Alan Johnson for the death of Ledbetter’s brother,
        the murder of Donathan Moon during a night-time raid of a target’s house and
        business, and the assassination of Crystal Fyffe for her cooperation with police. In
        addition to those murders, the jury heard about many other criminal acts in
        furtherance of the enterprise conspiracy—like a 2006 gun-battle between the Short
        North Posse and its rival gang, D-Block, which saw more than three hundred rounds
        fired and several people shot. After two months of trial, each of the five defendants
        was convicted and sentenced to at least one mandatory life sentence for murder in
        aid of racketeering under 18 U.S.C. § 1959, and all but Robinson were convicted
        of RICO conspiracy, 18 U.S.C. § 1962(d), among several other convictions and
        sentences.




                                                 2
Case: 2:14-cr-00127-ALM-KAJ Doc #: 1700 Filed: 02/08/21 Page: 3 of 12 PAGEID #: 19876




  United States v. Ledbetter, 929 F.3d 338, 344-45 (6th Cir. July 26, 2019). On June 9, 2016,

  Petitioner was found guilty on charges of conspiracy to commit racketeering, murder in aid of

  racketeering, and murder through the use of a firearm during and in relation to a crime of violence

  or a drug trafficking crime. On March 29, 2017, the Court entered an Amended Judgment

  imposing two consecutive terms of life imprisonment. (Doc. 1493). On July 26, 2019, the Sixth

  Circuit reversed Petitioner’s conviction on Count 6, for the murder of Donathan Moon through use

  of a firearm during and in relation to a crime of violence, but otherwise affirmed the Court’s

  Amended Judgment. (Doc. 1612, PAGEID # 19393). On November 12, 2019, the United States

  Supreme Court denied the petition for a writ of certiorari. (Doc. 1645).

           On November 12, 2020, Petitioner filed this Motion to Vacate under 28 U.S.C. § 2255.

  (Doc. 1684). He asserts that the Court improperly permitted opinion testimony by Detective

  Wayne Caffey and Lieutenant Smith Weir on gang culture and customs (claim one); and failed to

  declare a mistrial after two prosecution witnesses implied that Ledbetter’s attorney had engaged

  in improper acts (claim two); that he was denied due process because the jury did not indicate on

  the jury form the finding of motive (claim three); and that he was denied the effective assistance

  of counsel because his attorney failed to object to testimony by Caffey and Weir on gang customs

  and the Short North Posse (claim four).

     II.       DISCUSSION

           The United States Court of Appeals for the Sixth Circuit addressed these issues on direct

  appeal as follows:

           Liston, Harris, and Ussury argue that the district court improperly allowed opinion
           testimony by L.A. Police Detective Wayne Caffey, on gang (and specifically Crips)
           culture and customs, and by Columbus Police Lieutenant Smith Weir, on Columbus
           gangs specifically (including the Short North Posse). They did not object on these
           grounds below, so their claims are subject to “plain error” review. There was no
           plain error here. The court properly followed the procedure set out in United States

                                                    3
Case: 2:14-cr-00127-ALM-KAJ Doc #: 1700 Filed: 02/08/21 Page: 4 of 12 PAGEID #: 19877




        v. Johnson, 488 F.3d 690 (6th Cir. 2007), for qualifying Detective Caffey as an
        expert, Detective Caffey’s expert testimony on gang customs was relevant, and the
        Government’s failure to properly notice Detective Caffey as an expected witness
        was harmless. As to Lieutenant Weir, the court did not abuse its discretion in
        permitting his lay-witness opinion testimony about the Short North Posse.

        As an initial matter, these challenges are subject to “plain error” review because the
        defendants did not object below. See Johnson, 488 F.3d at 697. Defendants are
        conspicuously silent on this point as to Lieutenant Weir but contend that they did
        object to Detective Caffey’s qualification as an expert. The transcript tells a
        different story. To be sure, defense counsel asked the court at sidebar whether
        Caffey “[had] been qualified and declared an expert,” but the court responded by
        reminding counsel that an expert designation need not be made on the record in
        front of the jury under Johnson, 488 F.3d at 698. Asking whether Detective Caffey
        had been qualified is not the same as objecting to his qualification. The court
        identified the controlling qualification procedure under Johnson, but defendants
        failed to follow it.

        Detective Caffey. Defendants first argue that the district court failed to properly
        assess Detective Caffey’s qualifications or formally certify him as an expert. But
        that argument misunderstands the process that this court blessed in Johnson for
        qualifying law enforcement experts. To prevent the jury from drawing any implicit
        note of approval from a court’s certification of a witness as an expert, Johnson held
        that a court should not qualify a witness before the jury at the outset of testimony.
        “Instead, the proponent of the witness should pose qualifying and foundational
        questions and proceed to elicit opinion testimony. If the opponent objects, the court
        should rule on the objection, allowing the objector to pose voir dire questions to
        the witness’s qualifications if necessary and requested.” Id. at 697–98. Had
        defendants objected after Detective Caffey testified about his background and
        qualifications, then the court would have been required to rule on Caffey’s
        qualifications and perhaps allow for voir dire. But the defendants did not object—
        even after the court identified Johnson as the governing precedent. Defendants
        cannot now claim error, let alone plain error, because of their own failure to follow
        the proper procedure below.

        Nor did the court abuse its discretion in admitting Detective Caffey’s testimony as
        relevant expert opinion evidence under Federal Rule of Evidence 702. Detective
        Caffey was highly qualified: (1) he had served as an L.A. police officer for thirty-
        five years; (2) had spent most of his career working gang assignments, including
        twelve years in a gang surveillance unit; (3) had taken several specialized gang
        training courses; (4) had taught gang-related topics to law enforcement officials and
        others for twenty-five years; and (5) had testified about gangs and gang culture five
        times in federal court and something like five hundred times in state court. The
        district court sensibly noted that it “[could not] imagine too many people having
        more credentials.”



                                                  4
Case: 2:14-cr-00127-ALM-KAJ Doc #: 1700 Filed: 02/08/21 Page: 5 of 12 PAGEID #: 19878




        Moreover, Detective Caffey’s testimony about gang, and particularly Crip, culture
        was relevant and helpful to the jury in understanding the evidence about the Short
        North Posse, which the Government alleged to be a local “set” of the national Crips
        gang. Detective Caffey testified about the Los Angeles origins of the Crips and the
        proliferation of “Crip sets,” or independent, neighborhood-specific offshoots,
        which though independent would often share a certain culture. He also reviewed
        and opined on photographs of graffiti found in the Short North area, which he
        identified as incorporating common Crips gang signs. At the same time, Detective
        Caffey made clear that he was not familiar with any gang sets in Columbus and was
        testifying “just generally [about] what you see nationally.” In other words,
        Detective Caffey equipped the jury with an understanding of general Crips culture
        to help it determine whether the Short North Posse was a criminal enterprise.

        As we said in Johnson,

               [c]ourts generally have permitted police officers to testify as experts
               regarding drug trafficking as long as the testimony is relevant and
               reliable. ... There are innumerable trades and practices that employ
               their unique devices, feints, and codes that may mean nothing to the
               untrained observer but may speak volumes to a maven qualified by
               experience or training.

        Id. at 698. Testimony “regarding the inner-workings of organized crime” fits
        squarely within this category and thus is a “proper subject of expert opinion.” See
        United States v. Tocco, 200 F.3d 401, 419 (6th Cir. 2000).

        Notwithstanding Detective Caffey’s general qualifications, defendants argue that
        his testimony was irrelevant and unreliable because he lacked specific knowledge
        about Columbus gangs. True enough, “a gang expert’s testimony ... is reliable only
        insofar as it is based on significant experience with the gang about which the expert
        is testifying.” See United States v. Rios, 830 F.3d 403, 414 (6th Cir. 2016)
        (emphasis omitted). Thus, Detective Caffey would not have been a reliable expert
        on the Short North Posse itself. But he did not purport to be. Detective Caffey
        opined about the national Crips gang, on which he was qualified, and the
        Government used other testimony to show that the Short North Posse fit the
        description of a Crip set. This exact approach—eliciting expert testimony on a
        national gang and separately drawing a link to the local set—was approved of in
        Rios. See id. at 415. Arguments that this link was too tenuous go to the weight of
        Detective Caffey’s testimony and not its admissibility. See id. at 415 n.1.

        Finally, defendants argue that the Government violated Federal Rule of Criminal
        Procedure 16(a)(1)(G) by failing to provide a pre-trial summary of Detective
        Caffey’s intended testimony. Defendants are correct that the Government breached
        its disclosure obligation, but that breach does not warrant relief. First, defendants
        did not object on these grounds below, so their claim is reviewed only for plain
        error. See United States v. Faulkenberry, 614 F.3d 573, 590 (6th Cir. 2010). Second,

                                                 5
Case: 2:14-cr-00127-ALM-KAJ Doc #: 1700 Filed: 02/08/21 Page: 6 of 12 PAGEID #: 19879




        by failing to object below, defendants prevented the district court from curing the
        procedural notice violation with a less drastic remedy than requiring a new trial or
        precluding the evidence. The court could have, for instance, merely granted a
        continuance so that defendants had sufficient time to prepare for Detective Caffey’s
        testimony. See Fed. R. Crim. P. 16(d). Finally, the Government’s error did not
        seriously affect the fairness of the proceedings—and thus is not cognizable on
        “plain error” review—because defendants were on constructive notice that the
        Government intended to put on evidence of this sort. The court had indicated that
        gang-related expert testimony would be permissible from an appropriate witness,
        the Government stated on the record the day before his testimony that it would be
        calling Detective Caffey as an expert, and the Government’s witness list named him
        as a witness. Because defendants had constructive notice of Detective Caffey’s
        testimony, the Government’s failure to provide a summary of that testimony under
        Rule 16 was not plain error.

        Lieutenant Weir. Defendants also argue that the district court abused its discretion
        in permitting gang-related opinion testimony by Lieutenant Weir. But again
        defendants failed to object on this ground below; thus, we review only for plain
        error. The bulk of Lieutenant Weir’s challenged testimony was permissible
        testimony about his own observations of gang-related activity in the Short North.
        A review of the transcript pages that defendants cite shows that Lieutenant Weir
        testified about his own observations of gang graffiti in the Short North, gang signs
        thrown by members of that community, and photos of defendants and others
        wearing clothes or tattoos suggesting gang affiliation. Lieutenant Weir’s testimony
        arguably strayed into the realm of opinion—such as when he opined that the Short
        North Posse is a set of the national Crips gang—but permissibly so. A non-expert
        witness is permitted to testify “in the form of an opinion” that is “rationally based
        on the witness’s perception.” Fed. R. Evid. 701(a).

        Lieutenant Weir’s opinions about the Short North Posse were rationally based on
        his perception of the Short North Posse’s activities and use of Crips-related gang
        signs during his time as a Columbus police officer.

        On this record, defendants have not shown that it was plain error to admit
        Lieutenant Weir’s lay-witness testimony on these subjects. Lieutenant Weir’s
        testimony was reasonably considered lay-witness opinion testimony, and much of
        his opinion testimony linking the Short North Posse to the Crips was duplicative of
        other testimony—including by former Posse members. Defendants make much of
        the fact that the district court had previously ruled that Lieutenant Weir was
        unqualified to give expert testimony on national gang culture. But that exclusion
        does not undercut the value of Lieutenant Weir’s testimony stemming from his own
        experiences with the Short North Posse. If anything, that the district court allowed
        this testimony despite its earlier order suggests that Lieutenant Weir’s testimony
        was admitted and understood as proper lay-witness testimony, not improper expert
        testimony.



                                                 6
Case: 2:14-cr-00127-ALM-KAJ Doc #: 1700 Filed: 02/08/21 Page: 7 of 12 PAGEID #: 19880




        ***

        Ledbetter and Liston contend that the district court abused its discretion by not
        declaring a mistrial after two prosecution witnesses implied on the stand that
        Ledbetter’s attorney had engaged in improper (and, in one case, even criminal) acts.
        Although these statements were inappropriate, the court reasonably determined that
        a mistrial was not necessary and instead issued appropriate curative instructions.

        The first statement came out during the Government’s direct examination of Earl
        Williams, a cooperating codefendant. Williams testified that Ledbetter’s attorney
        had, at Ledbetter’s direction, visited Williams in prison to encourage him to fire his
        attorney (for whom Ledbetter was paying) and hire Ledbetter’s own attorney
        instead (also on Ledbetter’s dime). Williams stated that Ledbetter’s attorney
        “question[ed him] like a detective ... to figure out what [he had] shared with [his]
        lawyer already.” Reading between the lines, Williams’s testimony suggested
        Ledbetter might have been using his attorney to learn whether Williams was talking
        to police. Defendants objected and, out of the jury’s presence, argued that the
        testimony insinuated that Ledbetter’s counsel was improperly doing Ledbetter’s
        bidding. The court concluded that the testimony was probative of Ledbetter and
        Williams’s membership in a conspiracy. Appreciating, however, that the testimony
        might also be construed to implicate Ledbetter’s attorney in wrongdoing, the court
        instructed the jury

               to disregard that portion of Mr. Williams’ testimony wherein he
               testified that [Ledbetter’s counsel] had questioned him like a
               detective. I’m excluding that because I find that that testimony is
               more prejudicial to the defendants than probative ... of any of the
               issues in this case under the applicable federal laws under which this
               case is being tried. I will further advise the jury that you are not to
               infer from the fact that [Ledbetter’s counsel] spoke with Mr.
               Williams that [Ledbetter’s counsel], himself, was either a co-
               conspirator or was acting in furtherance of any conspiracy. Finally,
               I will advise you that, as lawyers, we are required, in interviewing
               clients or p[ro]spective clients, to ask probing questions, and
               sometimes challenging questions, in properly discharging our
               responsibilities of zealous representation. And those probing
               questions can often appear to be detective-like in nature, because
               you’re trying to probe to make sure that your client’s rendition of
               the facts makes sense and would withstand scrutiny.

        The second incident happened the following day, during cross-examination of
        Anthony Jones, another cooperating codefendant. In an attempt to discredit Jones’s
        damning testimony, Ledbetter’s attorney cross-examined Jones about his plea deal
        and also elicited a concession that Jones had lied to the grand jury about some
        details. Ledbetter’s attorney punctuated his line of questioning by asking, “There’s
        no reason any reasonable person would believe a word that you say, correct?”

                                                  7
Case: 2:14-cr-00127-ALM-KAJ Doc #: 1700 Filed: 02/08/21 Page: 8 of 12 PAGEID #: 19881




        Presumably upset, Jones responded, “Would they believe if I say that you gave
        information that probably got Crystal [Fyffe] murdered?” Harris’s counsel objected
        immediately, and at sidebar everyone agreed that Jones’s testimony was improper.
        Back before the jury, the court struck Jones’s testimony as unresponsive and
        instructed the jury “to disregard the previous answer as it has no basis in fact or
        otherwise.” At the end of Jones’s testimony, the court reaffirmed its prior
        instruction:

               Ladies and gentlemen, before we bring in the next witness, I want
               to reiterate to you, after Mr. Jones’s testimony, that you are to
               completely disregard the answer that he gave to [Ledbetter’s
               counsel] about some information somehow being related to Ms.
               Fyffe’s murder. I want to emphasize to the court that [Ledbetter’s
               counsel] has never, in this Court’s opinion and the evidentiary
               record will reflect, engaged in improper conduct and that any
               inference to that effect that was created by Mr. Jones’s testimony
               must be completely disregarded by you as a matter of law.

        The following morning, the court orally denied defendants’ motions for a mistrial.
        The court found that any prejudicial comments about Ledbetter’s attorney were
        isolated and unlikely to mislead the jury; that there was no evidence of bad faith by
        the Government; that the strength of the evidence against defendants was
        substantial; and that the limiting instructions cured any risk that defendants’ rights
        were impaired.

        Although both statements were improper, defendants have not shown that the
        testimony was so clearly prejudicial that any risk of harm was not cured by the
        court’s thorough limiting instructions. To determine whether improper testimony
        causes incurable prejudice, the court considers five factors: “(1) whether the remark
        was unsolicited, (2) whether the government’s line of questioning was reasonable,
        (3) whether the limiting instruction was immediate, clear, and forceful, (4) whether
        any bad faith was evidenced by the government, and (5) whether the remark was
        only a small part of the evidence against the defendant.” Zuern v. Tate, 336 F.3d
        478, 485 (6th Cir. 2003).

        For both improper statements, all five factors weigh against a mistrial. First, both
        remarks were unsolicited. Second, Jones’s improper testimony came out on cross-
        examination by defense counsel (not direct by the Government), and the court
        reasonably found that the Government’s questions to Williams about his
        interactions with Ledbetter’s counsel were relevant (and thus reasonable). Third,
        the court immediately instructed the jury to disregard both statements and later
        reiterated those instructions in clear and forceful language. These instructions were
        especially curative because the court not only told the jury to disregard the evidence
        but explained that the stray comments had no basis in fact. Fourth, the court found
        no evidence of bad faith by the Government, and defendants have offered none.
        Fifth, defendants give no reason to disregard the court’s finding that the statements

                                                  8
Case: 2:14-cr-00127-ALM-KAJ Doc #: 1700 Filed: 02/08/21 Page: 9 of 12 PAGEID #: 19882




        were isolated and thus unlikely to cause prejudice in light of the substantial
        evidence of guilt adduced over two months of trial.
        In sum, defendants have not shown that the improper statements were so clearly
        prejudicial that any risk of harm was not cured by the district court’s forceful
        limiting instructions.

        ***

        Harris, Liston, and Ussury were each convicted on at least one count of murder in
        aid of racketeering, which, again, requires that the murder was committed either as
        consideration for anything of pecuniary value from a racketeering enterprise or to
        gain entrance to or maintain or increase position in a racketeering enterprise. 18
        U.S.C. § 1959(a). Due process requires that a federal jury “unanimously find[ ] that
        the Government has proved each element” of a crime, Richardson v. United States,
        526 U.S. 813, 817, 119 S.Ct. 1707, 143 L.Ed.2d 985 (1999), which the parties
        understand to mean that, for each conviction, the jury’s verdict had to be unanimous
        as to which purpose was proven. The district court agreed and instructed the jury
        that “[t]he government need only prove that the [murder in aid of racketeering] was
        committed by the defendant for either one of two stated purposes, but your verdict
        must be unanimous as to which purpose.”

        The defendants were satisfied with that instruction below but now argue that due
        process required that the jury specify on a special verdict form which motive they
        unanimously found. Otherwise, defendants postulate, the jury may not have
        unanimously found one statutory purpose. Defendants fail, however, to cite a single
        case suggesting that a special verdict form is required in these circumstances.
        Because their claim is reviewed only for plain error, that failing is fatal.

        The one case that defendants do point to, United States v. Dale, 178 F.3d 429 (6th
        Cir. 1999), is distinguishable. Dale was convicted by general verdict of conspiracy
        to distribute drugs. Id. at 430. The government’s theory was that Dale distributed
        both cocaine and marijuana, but the jury needed to find only that he distributed at
        least one of the two. As here, the jury had to find unanimously which drug (or
        drugs) Dale conspired to distribute. The jury returned a general guilty verdict,
        which did not specify whether the jury based its conviction on Dale’s distribution
        of cocaine or marijuana. See id. at 431. The district court then took it upon itself to
        find that Dale conspired to distribute cocaine and sentenced Dale above what would
        have been the statutory maximum for a marijuana-based conviction. We held that
        it was plain error to sentence Dale beyond the marijuana-based statutory maximum
        when it was impossible to know, without a special verdict, whether the jury found
        Dale guilty of conspiring to distribute marijuana or cocaine. See id. at 434. The
        Dale court relied by negative inference on language in Edwards v. United States,
        523 U.S. 511, 118 S.Ct. 1475, 140 L.Ed.2d 703 (1998), indicating that Edwards
        would have come out differently if “the sentences imposed exceeded the maximum
        that the statutes permit for a cocaine-only [as opposed to crack] conspiracy.”



                                                  9
Case: 2:14-cr-00127-ALM-KAJ Doc #: 1700 Filed: 02/08/21 Page: 10 of 12 PAGEID #: 19883




            The difference between Dale and Edwards marks the rule: a special verdict is
            required when a finding of one alternative element over another is used to enhance
            a sentence beyond what would otherwise be the statutory maximum. This makes
            sense when the district court must determine which of two facts the jury found in
            order to determine the maximum sentence. That is not the case where, as here, it
            makes no sentencing difference which statutory purpose the jury found.
            Accordingly, the district court did not err.

  United States v. Ledbetter, 929 F.3d at 348-65.

            “A § 2255 motion may not be used to relitigate an issue that was raised on direct] appeal

  absent highly exceptional circumstances.” Dupont v. United States, 76 F.3d 108, 110–111 (6th

  Cir. 1996) (citing United States v. Brown, 62 F.3d 1418 (6th Cir. 1995)); see Jones v. United States,

  178 F.3d 790, 796 (6th Cir. 1999) (“It is well settled that a § 2255 motion may not be employed

  to relitigate an issue that was raised and considered on direct appeal absent highly exceptional

  circumstances, such as an intervening change in the law.”). The record reflects no such exceptional

  circumstances here. The Sixth Circuit has already determined that Petitioner’s claims are without

  merit and no error occurred from the admission of the complained of testimony, the Court’s refusal

  to grant a mistrial, or the lack of special verdict forms. This Court will not now again address

  these issues here. In view of the foregoing, Petitioner also cannot establish the ineffective

  assistance of counsel under the two-prong test set forth in Strickland v. Washington, 466 U.S. 668

  (1984).

            Strickland requires a movant claiming ineffective assistance of counsel to demonstrate that

  his counsel’s performance was deficient and that he suffered prejudice as a result. 466 U.S. at 687.

  To show deficient performance, a petitioner must demonstrate that his counsel’s representation

  “‘fell below an objective standard of reasonableness.’” Richardson v. Palmer, 941 F.3d 838, 856

  (6th Cir. 2019) (quoting Strickland, 466 U.S. at 688). “Regarding prejudice,” a petitioner “must

  demonstrate ‘a reasonable probability that, but for counsel’s unprofessional errors, the result of the



                                                    10
Case: 2:14-cr-00127-ALM-KAJ Doc #: 1700 Filed: 02/08/21 Page: 11 of 12 PAGEID #: 19884




  proceeding would have been different.’” Richardson, 941 F.3d at 856 (quoting Premo v. Moore,

  562 U.S. 115, 121 (2011)). “A court considering a claim of ineffective assistance must apply a

  ‘strong presumption’ that counsel’s representation was within the ‘wide range’ of reasonable

  professional assistance.” Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting Strickland, 466

  U.S. at 689). Petitioner cannot meet this standard.

     III.       DISPOSITION

     For the reasons set forth above, it is RECOMMENDED that this action be DISMISSED.



                                  PROCEDURE ON OBJECTIONS

            If any party objects to this Report and Recommendation, that party may, within fourteen

  days of the date of this Report, file and serve on all parties written objections to those specific

  proposed findings or recommendations to which objection is made, together with supporting

  authority for the objection(s). A judge of this Court shall make a de novo determination of those

  portions of the report or specified proposed findings or recommendations to which objection is

  made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

  part, the findings or recommendations made herein, may receive further evidence or may recommit

  this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).




                                                  11
Case: 2:14-cr-00127-ALM-KAJ Doc #: 1700 Filed: 02/08/21 Page: 12 of 12 PAGEID #: 19885




         The parties are specifically advised that failure to object to the Report and

  Recommendation will result in a waiver of the right to have the district judge review the Report

  and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

  the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

  (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The parties are further advised

  that, if they intend to file an appeal of any adverse decision, they may submit arguments in any

  objections filed, regarding whether a certificate of appealability should issue.



  Date: February 8, 2021                                s/Kimberly A. Jolson
                                                        KIMBERLY A. JOLSON
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   12
